— Benning J.

By the Court.

delivering the opinion.
Did the Court err in overruling the motion to dissolve the injunction ? We think so.
We think that if there was any equity in the bill, it was very fully sworn off, by the answer.
The bill contains this statement; “Your orator does not know of his own knowledge, whether the knowledge of the • ownership of said Flournoy, came to said Williams, before, or after, said compromise, but believes and charges, that it was before.” This is an allegation essential to the equity of the bill; and it is in a very weak form. It is put on mere belief, and no reason is assigned for the belief.
It is most positively denied by the answer. The answer says, that “he,” (John B.Williams,) never did ascertain the true owner thereof, until after the said settlement of said suit between complainant and said John B., and, that at the time said settlement and compromise was so made, the said John B. was ignorant of the ownership of said lot.” In another place, the answer says: “ These defendants most expressly, and positively and emphatically deny, that they, or either of them knew anything whatever of the ownership of said lot, number twenty, before, or at the time of the settlement and compromise aforesaid, and that it could be bought for #75, or any other sum, large or small. Nor did they, or either of them, know of the existence of any such *506man in the world, as John Flournoy, at the time, or before, the said compromise was entered into.”
The answer goes on to say, in still another place; “ that, after said compromise, the said John B. ascertained from a man by the name of Maund, that he, Maund, knew the owner of said lot of land, and that said lot could be had.”
[1.] In these parts of the answer, there is a full, particular, and positive, denial of the allegation of the bill, and that allegation itself, was, as we have seen, but weak. And we think, that as a general rule, when the equity-giving allegations of a bill, are stated weakly, and denied strongly, the injunction granted on those allegations, ought to be dissolved. In such a case, there is no probability, that there exists evidence, to overcome the answer. Why then should the injunction be retained ?
It was argued for the defendant in error, that at the time of the purchase of the lot by Williams from Flournoy, Williams was holding the land, as the complainant’s tenant; and, that the relation of landlord and tenant is such, that Williams was not at liberty Co purchase the land except for his landlord.
[2.] The relation of landlord and tenant is such, that it, in most cases, deprives the tenant of the right to dispute his landlord’s title. Therefore, in most cases, the tenant is not at liberty, to refuse to redeliver the land to the landlord, at the end of the term. But we do not know of any principle which prevents the tenant from buying up a title to the land; true, there may be a principle that forbids him to assert that title, during the term, and that commands him to deliver up the land to. his landlord at the end of the term; but we are not prepared to say that there is any principle goes further than tli is.
Even, however, if the counsel for the defendant are right, the answer denies the ground on which they go. The answer says, that the land was not bought by the tenant, John *507B. Williams, bat by his son, Henry; and the answer is just as full and positive, in this respect, as it was in the other.
In any view of the case, then, we think, that the Court erred in not dissolving the injunction.
Judgment reversed